            Case 19-10234-KBO        Doc 766     Filed 09/09/21      Page 1 of 2




                  IN THE UNITED STATES BANKRUPTCY COURT
                       FOR THE DISTRICT OF DELAWARE

 In re:                                           Chapter 11

 RMBR LIQUIDATION, INC., et al.,                  Case No. 19-10234 (KBO)

                Debtors.                          (Jointly Administered)




                   NOTICE OF WITHDRAWAL OF APPEARANCE

          James E. Huggett, Esquire of the Delaware law firm, Margolis Edelstein, hereby

notifies the Clerk of this Court that his client(s) in this bankruptcy case has/have resolved

any interests or issues in the case, he no longer wishes to receive CM/ECF electronic

notices in this particular case, and he respectfully requests that he be taken off of the

electronic (and any other) service list herein going forward in this particular

bankruptcy case.

Dated: September 9, 2021
Wilmington, Delaware                                  Respectfully submitted,
                                                      MARGOLIS EDELSTEIN

                                                      BY: /s/ James E. Huggett_____
                                                      James E. Huggett (3956)
                                                      MARGOLIS EDELSTEIN
                                                      300 Delaware Avenue, Suite 800
                                                      Wilmington, DE 19801
                                                      TEL: (302) 888.1112
                                                      FAX: (302) 888.1119
                                                      jhuggett@margolisedelstein.com
            Case 19-10234-KBO         Doc 766     Filed 09/09/21     Page 2 of 2




                    IN THE UNITED STATES BANKRUPTCY COURT
                         FOR THE DISTRICT OF DELAWARE

 In re:                                           Chapter 11

 RMBR LIQUIDATION, INC., et al.,                  Case No. 19-10234 (KBO)

                  Debtors.                        (Jointly Administered)



                              CERTIFICATE OF SERVICE

          I, James E. Huggett, Esquire, hereby certify that on September 9, 2021, I served a

copy of the Notice of Withdrawal of Appearance to all parties listed on the attached service

list via Email.



                                                      /s/James E. Huggett
                                               James E. Huggett (#3956)
